Citation Nr: 0502112	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic right patellar dislocations, currently rated as 30 
percent disabling.

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the right knee.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for a left hip disability, to include arthritis with 
left quadriceps atrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from 
September 1968 to April 1970.  He has also served in the US 
Air Force Reserves - the dates of that service have not been 
verified.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO).  That decision granted service 
connection for disabilities of the left knee and left hip.  
It also granted service connection for degenerative arthritis 
of the right knee.  In all three instances, a compensable 
disability evaluation was assigned.  The rating action also 
granted the veteran's request for an increased evaluation for 
a right knee disability, not including degenerative 
arthritis.  The veteran was notified of the decision and he 
has appealed the evaluations assigned to the four 
disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

As noted above, in December 2002, the RO granted service 
connection for disabilities involving the left knee and hip, 
and it also granted service connection for degenerative 
arthritis of the right knee.  In each instance, a 10 percent 
disability rating was assigned.  That rating action also 
found that the veteran was suffering from symptoms and 
manifestations indicative of a more disabling disorder of the 
right knee (not including degenerative arthritis).  A 30 
percent disability evaluation was awarded.

Upon review of the evidentiary record, the Board notes that 
in his notice of disagreement and substantive appeal, the 
veteran asserted that each disorder produces pain and 
impinges on his ability to perform his duties at work.  He 
further contended that he experiences restrictions in the 
range of motions of each joint affected.  As such, he asked 
that higher evaluations be assigned for the aforementioned 
service-connected disabilities.  

A review of the claims folder indicates that despite the fact 
that the veteran has informed the RO that he has been 
participating in the US Air Force Reserves, those medical 
records corresponding to his drilling have not been obtained.  
That is, the claims folder does not contain the veteran's 
official US Air Force Reserves medical records, including any 
retention physicals the veteran may have undergone.  Those 
records are necessary for review by the Board because they 
may provide additional insight into any restrictions caused 
by the veteran's service-connected disabilities in 
relationship to his reserve duties.

Additionally, a review of the examination accomplished in 
October 2002, indicates that the examiner did not 
specifically comment on any functional loss in accordance 
with DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  That is, 
a review of the examination report does not show the effects 
of the disabilities upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Hence, the Board believes the appellant should undergo 
additional medical examinations in order to obtain additional 
medical evidence and to resolve any previous unclear findings 
that may exist concerning the service-connected disabilities 
at issue.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2004) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2004) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  New examinations results that show the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination, will be in accordance with 
DeLuca and the VCAA, will provide the Board with a basis to 
either agree or refute the veteran's various assertion, and 
will provide the VA with a more complete picture of the 
veteran's service-connected disabilities involving the knees 
and hip.  

Additionally, 38 C.F.R. § 3.321(b)(1) (2004) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the VA Schedule for Rating 
Disabilities (Rating Schedule) would not adequately 
compensate the veteran for the service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  Judicial precedent has held that, in the 
absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this instance, the veteran has been rated as 30 percent 
disabling for the left knee pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2004), and 10 percent disabling for 
degenerative arthritis of the left knee per 38 C.F.R. Part 4, 
Diagnostic Code 5003 (2004).  These evaluations are the 
maximums allowed under the particular rating criteria for 
that disorder.  If the veteran's disabilities cannot be rated 
under another rating code, for the veteran to be assigned a 
higher rating, an extraschedular rating would have to be 
assigned.  As such, when it is processing the veteran's claim 
as a result of the remand action below, the RO needs to 
inform the veteran of this fact.  Moreover, the RO must 
notify the veteran how he can prevail with respect to an 
extraschedular evaluation.  That is, the RO needs to inform 
the veteran that in order to succeed it has to be shown that 
his disorders present such an exceptional or unusual 
disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004), as well 
as VAOPGCPREC 7-2004, are fully complied 
with and satisfied as to the issue of an 
extraschedular evaluation in accordance 
with 38 C.F.R. § 3.321(b)(1) (2004).  In 
particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
an extraschedular evaluation claim; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
of an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321(b)(1).

2.  The RO is hereby put on notice that 
the veteran served in the US Army as an 
enlisted person under the name of Larry 
D. Howell and as an officer in the US Air 
Force Reserves under the names of Larry 
D. Howell and Lareese L. Howell, and as 
such, his official personnel records and 
military health records may be located in 
many different locations and that any 
requests made should reference both the 
veteran's officer and enlisted service, 
under both names.

The RO should contact the National 
Personnel Records Center (NPRC) along 
with the US Air Force Reserve Center in 
Denver, Colorado, and the veteran's 
reserve units, and obtain from these 
various agencies all of the veteran's 
service medical records, including 
retention physicals and treatment 
records.  All records and other relevant 
information are to be made part of the 
claims folder.  If the records cannot be 
obtained, this should be noted in the 
claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also, the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

3.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since March 
2002 for the service-connected 
disabilities at issue, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

4.  The RO should contact the veteran and 
ask that he expand on his contentions 
involving the effects of his disabilities 
and his performance of his job.  The 
veteran should be asked to provide 
documentation showing that any or all of 
the claimed disabilities have prevented 
him from working, that they have caused 
him to miss work for medical treatment, 
and that they have interfered with how he 
performs his duties.  Any information 
obtained should be included in the claims 
folder for future review.  If the veteran 
fails to respond to this inquiry, that 
too should be noted in the claims folder.  

5.  The veteran should be afforded an 
orthopedic examination to assess the 
nature and severity of his service-
connected bilateral knee and left hip 
disabilities.  

The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The veteran's knees and left hip should 
be examined for degrees of range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the knees and left hip.  

Additionally, the examiner should be 
requested to determine whether the knees 
and/or left hip exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO should 
review the veteran's claims and determine whether increased 
ratings are warranted.  The RO is reminded that in evaluating 
the knees it must take into consideration VAOPGCPREC 9-2004 
(Sept. 17, 2004).  Furthermore, the RO's consideration of 
referring the service-connected claims for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  

If any determination remains adverse to the veteran, he and 
his representative should be provided a supplemental 
statement of the case that contains any additional evidence, 
citations of applicable laws and regulations not previously 
provided, and the reasons and bases for the decision.  The 
veteran and his representative should be given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action until otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



